Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Tang,” (US 2012/0121031), in view of “Frank,” (US 2019/0140716).
As to claims 1, and 6, Tang discloses the invention substantially, including a method of receiving demodulation-reference signal (DM-RS) based downlink data signal from a base station by a user equipment (UE) in a multi-antenna wireless communication system, the method comprising: “receiving, from the base station, the downlink data signal to which a precoder for mapping to a reference DM-RS antenna port and at least one secondary DM-RS antenna port among a plurality of DM-RS antenna ports is applied (for example, “[t]he method further maps the precoded data symbols and the DMRS antenna ports to a quantity of resource elements.  The method then modulates a signal comprising the resource elements and transmits the modulated signal to a receiver, see figure 1b, abstract).  
Tang does not explicitly disclose, the UE receives information on or about a linear combination coefficient (LCC) that was applied for mapping the data to the antenna port, from the BS. 
In the same field of endeavor, Frank discloses method, and apparatus for receiving a scaled precoded data, (title), to resolve scaling error and to optimize precoding matrix selection (¶ 0002, ¶ 0007),  to accomplish such that, Frank suggests as follows: 
¶ 0024, “a receiving device, a scaled precoded data signal based on a precoder-dependent scaling factor can be received”; 
¶ 0065, “[s]ignaling of the precoder-dependent gain scaling actors to the UE is described further below.  The gain normalization scaling factors for each PMI may be transmitted to the UE's in several forms.  In one form, the eNB can transmit the gain normalization correction factors for each PMI to the UE.  The gain normalization correction factor for each possible precoding vector must be measured and/or calculated and transmitted to the UE”;
¶ 0097, “the precoder-dependent scaling factor can be transmitted for each precoder of a plurality of precoders.  Alternately, a function of the precoder-dependent scaling factor can be transmitted for each precoder of a plurality of precoders”;
¶ 0098, “[t]he scaled precoded signal can also include a scaled precoded DMRS signal or any other scaled precoded signal that can be used by a receiving device to determine a channel quality estimate.  Additionally, demodulation reference symbols can be scaled”;
an antenna port can be defined as a weighted linear combination of antenna elements.  A port can be defined both by the set of antenna elements and the weights applied to them.  This can apply to all embodiments referring to antenna elements.  The transmission channel for each of a plurality of precoder can also be estimated based on the received reference signals and each corresponding precoder-dependent scale factor.”  In other words, Frank teaches its UE receives information on a LCD from an eNB.
Thus, adopting Frank’s idea of receiving information on a linear commination weight of antenna port to modify Tang’s DMRS antenna port mapping, would have been obvious to an ordinary skilled in the art at the time the invention was filed to do to optimize DMRS antenna port selection, as suggested by Frank.  Doing so would enable Tang to accurately selecting port for demodulating signal.
As to claims 3 and 8, Tang-Frank discloses the invention substantially, including wherein when there are two or more secondary DM-RS antenna ports, linear combination coefficients respectively related to the two or more secondary DM-RS antenna ports are configured independently from each other, (Frank ¶0056, “the PMI-based linear combination of the channel estimates for the individual ports”).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang-Frank, as applied to claim 1, further in view of “Kang,” (US 2016/0149680).
As to claims 5, and 10, Tank-Frank discloses the invention substantially, but fails to explicitly disclose the reference DM-RS antenna port is changed such that it is cyclically repeated on a predetermined time-frequency resource unit basis.
However, shifting antenna port cyclically is not a new idea.  In the same field of endeavor, Kang suggests since the eNB needs to simultaneously transmit data in the form of any one of balance of transmit powers of eNB antennas should be kept.  That is, antenna sets for transmitting signals to UEs should be dispersed if necessary so as not to overlap each other, ¶ 0192.  To accomplish such that, Kang suggests the use of cyclic shift technique, that is having the eNB configures an antenna port index shifting value as one of integers 0 to 3 with respect to each of the UEs in the cell.  Each UE cyclic-shifts the antenna port indexes by the index shifting value, ¶ 0199.
Thus incorporating cyclic shifting antenna ports as suggested by Kang to balance transmission power of Tang-Frank’s system, would have been obvious to an ordinary skilled in the art at the time the invention was filed to do.  Doing so would at least enable the system to avoid signal interference that may cause from imbalance transmission power, and thereby would enable the system to maintain optimum performance. 
Allowable Subject Matter
Claims 2, 4, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        4/10/2021